Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 10/20/2021 has been entered.  Claims 1 and 3-13 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 07/20/2021.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) via ABERG L et al. WO 2015152775 A1, hereinafter Aberg, (see Applicants Response Pg 14 [0005] - Pg 15 [0001]) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn and claim 1 and dependent child claims 3, 4 and 9 are allowed.
Applicant’s arguments, with respect to the rejection(s) of claim(s) 5 and 6 under 35 USC 103 via Aberg, (see Applicants Response Pg 15 [0006] - Pg 16 [0004] for claim 5 and Pg 19 [0001] for claim 6 ) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn and claim(s) 5 and 6 and dependent child claims 7, 8, 10 and 11-13, respectively, are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with JOHNATHAN MILLER on 01/28/2022.

The application has been amended as follows: 
Claim 7 Ln 7: --to [[the]] a first position or to [[the]] a second position in--
Claim 11 Ln 6-7: --to [[the]] a first position or to [[the]] a second position in--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW WIBLIN/Examiner, Art Unit 3745  

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745